Citation Nr: 0839039	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  06-04 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, including gastroesophageal reflux disease (GERD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from April 1953 to April 
1955.

This case is before the Board of Veterans' appeals (the 
Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

Matters not on appeal

Subsequent to filing his claim of service connection for GERD 
in December 2003, the veteran filed additional claims of 
service connection for hearing loss, tinnitus, hypertension, 
high cholesterol, diabetes, and post-traumatic stress 
disorder.  The additional claims were denied along with the 
claim of service connection for GERD in a November 2004 RO 
decision.  The veteran requested reconsideration of the 
denial of claims of service connection for diabetes and GERD.  
In the March 2005 decision, the RO denied service connection 
for diabetes and GERD.  The veteran only appealed the March 
2005 decision relating to denial of service connection for 
GERD with a timely filed notice of disagreement and 
substantive appeal.


FINDING OF FACT

1.  The veteran is currently diagnosed with gastroesophageal 
reflux disease (GERD) and no other gastrointestinal disorder.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed GERD and his military service.

CONCLUSION OF LAW

Gastroesophageal reflux disease (GERD) was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a gastrointestinal 
disorder including GERD.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in a letter from the 
RO dated in January 2004, prior to the March 2005 unfavorable 
decision.  The January 2004 VCAA letter specifically informed 
the veteran that in order for his claim to be granted he must 
have "had an injury or disease in military service or a 
disease that began in or was made worse during military 
service, or that there was an event in service which caused 
injury or disease."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
letter.  Specifically, the veteran was advised in the January 
2004 letter that VA is responsible for obtaining records from 
any Federal agency, to include medical records and employment 
records.  

With respect to private treatment records, the January 2004 
VCAA letter informed the veteran that VA would make 
reasonable efforts to obtain relevant private records.  
Copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, were included with the letters, and the 
veteran was asked to complete this release for each private 
healthcare provider so that VA could obtain these records on 
his behalf.   

The January 2004 letter further notified the veteran that you 
must give us enough information about the evidence so that we 
can request them from the person or agency who has them.  We 
will tell you if we are unable to get records that we 
requested or if the provider charges a fee.  It is your 
responsibility to make sure that we receive all requested 
records that are not in the possession of a Federal 
department or agency.

The January 2004 VCAA letter also specifically requested of 
the veteran to send any private treatment records that he 
had.  This complies with the "give us everything you've 
got" requirement contained in 38 C.F.R. § 3.159 (b) in that 
the RO informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue.  The veteran was 
provided notice of elements (2) and (3) in the May 2004 
letter, page 5.  As to elements (4) and (5), the veteran was 
provided specific notice of the Dingess decision in a March 
2006 letter from the RO, which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  In any event, because the claims are 
being denied these matters are moot. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the present claim being decided herein. 
The RO has obtained the veteran's service treatment records 
and private treatment reports.  The RO was unable to obtain 
the veteran's Social Security Administration disability 
records.  A May 2007 reply from SSA indicated that the 
veteran's folder had been destroyed.  The RO was also unable 
to obtain treatment records from the Milwaukee VAMC for the 
period from January 1962 through July 2004.  In a September 
2004 reply, the Milwaukee VAMC indicated that the requested 
records were not available.  The veteran was so informed in 
an April 2005 telephone call from the RO.  A VA compensation 
and pension examination was provided in January 2005 relating 
to the veteran's claim of service connection for a stomach 
condition.  

In an April 2005 statement, the veteran complained that the 
VA examiner did not examine him.  He only was asked to pull 
up his shirt to see if he had a scar on his stomach, and was 
asked questions.  The Board notes that a VA compensation and 
pension examination's only purpose is to diagnose and assess 
the current severity of the veteran's disability, and to 
render a nexus opinion.  It includes a review of the claims 
folder.  It is not an examination for treatment purposes.  
The examiner in January 2005 did review the claims folder.  
He asked the veteran pertinent questions about his claimed 
condition, and made appropriate diagnoses and findings 
consistent with facts contained in the record.  Therefore, 
the Board finds that the January 2005 C&P examination is 
acceptable for rendering its decision in the present case. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization.  
Additional argument on the veteran's behalf was received as 
recently as October 2008.
 
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Additionally, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).



Analysis

The veteran essentially contends that service connection is 
warranted for GERD because he suffered from frequent 
indigestion in service, as evidenced by his having checked 
"yes" to frequent indigestion in his March 1955 separation 
report of medical history.

In the interest of clarity, a Hickson analysis will be 
employed.

With respect to Hickson element (1), current disability, 
based on a review of the evidence and examination of the 
veteran, a January 2005 VA examiner diagnosed the veteran 
with GERD under moderate control with medications.  In an 
April 2006 letter, the veteran's private physician, Dr. R.C., 
diagnosed the veteran with symptoms compatible with laryngeal 
pharyngeal reflux.  Laryngeal pharyngeal reflux is defined as 
a complication of GERD caused by reflux from the esophagus 
into the pharynx [See Dorland's Illustrated Medical 
Dictionary, 30th Edition, p. 1605 (2003)].  Accordingly, 
Hickson element (1) is satisfied as to a current diagnosis of 
GERD (which includes the related laryngeal pharyngeal 
reflux).

Hickson element (2) requires evidence of in-service 
incurrence or aggravation of a disease or injury.  The Board 
will separately discuss disease and injury.

With respect to disease, the veteran's service treatment 
records are pertinently negative for any diagnosis of GERD or 
any other gastrointestinal disorder.  No other medical 
evidence has been submitted which indicates that GERD or any 
other form of esophageal or stomach disorder existed in 
service.  Although the veteran did check "yes" to frequent 
indigestion in his March 1955 separation report of medical 
history, the earliest evidence in the record that shows that 
the veteran was diagnosed with GERD is in October 2002 some 
47 years after service.

In a March 2005 statement the veteran said that he had 
treated his "frequent indigestion" (what he now contends 
was GERD) since service with over-the-counter medications 
until 1963 when he had surgery for GI bleeding at the 
Milwaukee VAMC.  In an April 2007 statement the veteran said 
he had had surgery in 1963 for a bleeding ulcer, a partial 
gastrectomy, which he contended was consistent with the 
frequent indigestion he had complained about since service.  
The veteran filed a report to support his contention that he 
did have a partial gastrectomy in 1963.  The report shows 
that during March 2007 the veteran underwent an 
esophagogastroduodenoscopy (EGD) procedure at a private 
ambulatory surgery center.  The examiner's impression was 
that there was evidence of partial gastrectomy with Billroth 
I anastomosis, otherwise normal EGD.  

Unfortunately, as noted above, such records from the 
Milwaukee VAMC were not available.  The record does contain 
one document, [a VA Form 10-7131 dated June 26, 1963] that 
indicates the veteran was seeking treatment at the Milwaukee 
VAMC for "GI bleeding."  However, contrary to the veteran's 
current contentions that the 1963 surgery was due to an ulcer 
caused by his complaint of frequent indigestion and GERD, in 
an October 2000 pre-employment health questionnaire he 
answered "no" to any history of ulcers or stomach pain and 
related symptomatology, and answered "yes" to heartburn [a 
handwritten note said "with foods"].  In the same 
questionnaire, the veteran stated that he had had abdominal 
surgery in 1962 [the year 1962 appears to be in error because 
the veteran has recently only reported surgery in 1963 and no 
other surgery in this time frame] because his small and large 
intestine had grown together due to a birth defect.  

Thus, the Board finds that the portion of Hickson element (2) 
dealing with in-service incurrence or aggravation of a 
disease has not been met.

With respect to in service injury, in an April 2006 statement 
the veteran's childhood friend, C.C., indicated that the 
veteran reported to him that in-service he developed a 
stomach reflux caused by having had to eat C-Rations in 
service.  The veteran has presented no evidence that eating 
C-rations in service caused his currently diagnosed GERD.  
Such a contention amounts to complete speculation on his 
part.  As noted above GERD was not diagnosed during the 
veteran's active military service, or for many years after 
service.  The veteran has presented no other contention of 
injury in service.

As there is no evidence of in-service incurrence of injury 
either, or for any other causal incident, Hickson element (2) 
is not satisfied.  The veteran's claim of service connection 
for any gastrointestinal disorder including GERD fails on 
this basis.  

Turning to Hickson element (3), medical nexus, the VA 
examiner in January 2005 opined that there was no relation of 
the veteran's GERD to military service.  He noted the lack of 
diagnosis of GERD in the veteran's service treatment reports, 
and that the earliest diagnosis he saw in the record was in 
October 2002.  

Review of the record indicates to the Board that the veteran 
apparently continued to self-treat his perceived indigestion 
with over-the-counter medications for many years after 
service.  In his October 2000 pre-employment health 
questionnaire he answered "no" to any history of ulcers or 
stomach pain and related symptomatology, and answered "yes" 
to heartburn [a handwritten note said "with foods"].  Any 
history of diagnosis or treatment for GERD or any other 
gastrointestinal disorder was pertinently missing from this 
October 2000 employment health questionnaire.  The earliest 
indication of a diagnosis of GERD in the record is a report 
of an abdominal ultrasound dated October 23, 2002 that had 
been ordered by the veteran's private physician, Dr. G.V.R.  
It noted the clinical information provided [the reason for 
the referral] was a diagnosis of GERD. 

The Board notes that the veteran did not file his claim of 
service connection for GERD until December 2003, some 48 
years after service.  This appears to be consistent with the 
time frame when the veteran was first diagnosed with GERD, 
sometime around mid-2002, some 47 years after service.  There 
is no earlier evidence of a diagnosis of GERD in the record.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].

The veteran has presented statements on his behalf from two 
longtime friends.  In an April 2005 statement C.C. said he 
had known the veteran before, during, and after service.  He 
stated that the veteran had indigestion all the time with 
complaints at home on leave.  As discussed above, C.C. said 
that the veteran had reported to him that he felt his stomach 
reflux was due to having eaten C-rations in service.  He 
noted that the veteran had had an operation in 1963 for G.I. 
bleeding.  In an April 2005 statement G.L.W. said he had 
known the veteran since 1959 [after service], and he had 
always known him to have had problems with his digestive 
system up to the present time. 

The Board notes that the issue here is not whether the 
veteran has suffered from indigestion, but whether he had 
been diagnosed with a disease of the digestive system, i.e. 
GERD or some other gastrointestinal disorder, in or since 
service.  The Board recognizes the sincerity of the arguments 
advanced by the veteran and his friends that he has had a 
chronic gastrointestinal disorder which should be service 
connected.  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (a lay person is not competent to offer 
opinions that require medical knowledge).  Such evidence is 
not recognized as having probative value.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the claim fails on this basis also.

In sum, for the reasons and bases expressed above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
gastrointestinal disorder including GERD.  The benefit sought 
on appeal is accordingly denied.







	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a gastrointestinal disorder including 
gastroesophageal reflux disease (GERD) is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


